DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and specie A in the reply filed on 11/23/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the interface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vicinity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the yield strength" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is indefinite because how is the other material to be welded provided on the interface to be welded when it appears that the interface is created by the one material and the other material?  The Examiner requests that the Applicant please clarify this limitation as it does not appear to be correct.
Claim 4 recites the limitation "the flow stress" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the area S1" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the cross-sectional area S2" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "the direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dion et al. (9,227,267).
Regarding claim 1, Dion discloses a solid phase welding method for metallic materials comprising. a first step of forming an interface to be welded by abutting end portions of one material to be welded and the other material to be welded and applying a pressure in a direction substantially perpendicular to the interface to be welded, a second step of raising a temperature of the vicinity of the interface to be welded to a welding temperature by an external heating means wherein the pressure is set to equal to or more than the yield strength of the one material to be welded and/or the other material to be welded at the welding temperature (causes the plastic flow) (column 1 lines 14- column 2 line 20, column 4 lines 49-column 6 line 19).  
Regarding claim 2, Dion discloses an electric heating is used as the external heating means (column 6 lines 57-67).  
Regarding claim 4, Dion discloses the pressure is set to the flow stress of the one material to be welded and or the other material to be welded (column 6 lines 6-9).  
Regarding claims 5-6, Dion discloses that the one material to be welded and/or the other material to be welded comprises an iron-based metal and that the welding temperature is set to be equal to or lower than point Ai of the iron-based metal (column 6 lines 42-57).  
Regarding claim 9, Dion discloses that the area SI of the interface to be welded is smaller than the cross-sectional area S2 of the one material to be welded and the other material to be welded in the direction substantially perpendicular to the direction of application of the pressure.  Since the area S1 and the area S2 are not defined, they can be any amount of area (on interface/cross section).  Therefore, the claim limitation is met.
	Regarding claim 10, Dion discloses that the area S1 is continuously reduced in the direction toward to the interface to be welded at the end portion of the one material to be welded and/or the other material to be welded.  During friction welding, the interface is reduced due to the plasticization of the material at the interface.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dion et al. (9,227,267) as applied to claim 1 above, and further in view of Okada et al. (10,022,816).
Regarding claim 3, Dion does not specifically disclose a heat generating material having an electrical resistance value higher than the one material to be welded and the other material to be welded is provided on the interface to be welded.  However, Okada discloses placing a metal insert of Cu, Fe, Ni, or Au based alloys, etc. between two workpieces being friction welded together. The insert removes oxide films on the surface of workpieces during the process as the insert gets pushed out (column 3 line 25 to column 5 line 14).  To one skilled in the art at the time of the invention it would have been obvious to use an insert as taught by Dion to remove any oxides on the surface that can cause a weak joint between workpieces.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735